Citation Nr: 0319585	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  91-22 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a lung condition, 
secondary to exposure to herbicides.

3.  Entitlement to service connection for a skin rash of the 
armpits and groin, secondary to exposure to herbicides.

4.  Entitlement to service connection for headaches, 
secondary to exposure to herbicides.

5.  Entitlement to service connection for a disorder 
manifested by numbness and tingling of the fingers and toes, 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 
1990, the RO denied the veteran's claim for service 
connection for a low back disorder.  In June 1994, the RO 
denied claims for service connection for a lung condition, 
headaches, skin rash, and tingling of the toes and fingers, 
with all claims secondary to exposure to herbicides during 
service.  The veteran appealed all of the aforementioned 
denials.  

In November 1991, the Board denied the veteran's claim for 
service connection for a low back disorder.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In May 1993, the Court issued a 
decision that vacated and remanded the Board's decision on 
this issue.  In November 1993 and March 1995, the Board 
remanded the claim for a low back disorder for additional 
development.  The Board subsequently denied the claim in 
April 1996.  In April 1998, while the claim for a low back 
disorder was pending at the Court, the veteran's 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the claim for readjudication.  In August 
1998, the Board remanded the claim for a low back disorder, 
as well as the claims based on exposure to herbicides, for 
additional development.  In August 2001, the Board denied the 
claims.  In September 2002, while the claims were pending at 
the Court, the veteran's representative and VA's Office of 
General Counsel filed a joint motion requesting that the 
Court vacate the Board's decision and remand the claims for 
readjudication.  
REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran provide the date upon which he 
began receiving benefits from the Social 
Security Administration (SSA).  After 
obtaining any necessary authorizations, 
an attempt should be made to obtain the 
SSA's records and to associate them with 
the claims files.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




